 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                           Case No. 2:13-cr-232-JAD-VCF
 4
                   Plaintiff,                            ORDER
 5
            v.
 6                                                           ECF No. 166
     MICHELLE PAONESSA,
 7
                   Defendant.
 8
 9
10          Based on the Stipulation of counsel and good cause appearing,

11          IT IS THEREFORE ORDERED that the Sentencing Hearing currently scheduled on

12   July 15, 2019 at the hour of 9:30 a.m., be vacated and continued to _________________
                                                                         August 20, 2019, atat
13   the hour
     the hourof
              of___:___ __.m.
                 3:00 p.m.
14                     5th day of July, 2019.
            DATED this ____

15
16
                                                 UNITED STATES MAGISTRATE JUDGE
17
                                                               DISTRICT
18
19
20
21
22
23
24
25
26
                                                   3
